Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 11/28/22 are hereby entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6, 8-12, 17, 23, 30-32 36-38, and 43-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 4-6, 8-12, 17, 23, 30-32, 36-38, and 43-45 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method organizing human activity.

In regard to Claims 4, 36, and 37 the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity in terms of performing:
[a method] comprising:
[…];
generat[ing an output] of an instance of […] a plurality of […] stimuli or interactions […] wherein the […] stimuli or interactions comprise a primary task configured to prompt a first response from the end user […] and a secondary response configured to prompt a secondary response from the end user […];
wherein the primary task comprises a navigation task…at least one […] element through a […] course;
wherein the secondary task comprises a target discrimination task configured to prompt the end user to discriminate between two or more graphical targets […];
present […] a first instance of the primary task in the presence of the secondary task;
wherein the secondary task comprises an interference…primary task;
wherein the interference comprises two or more evocative elements rendered […] according to one or more integration rules;
wherein a first evocative element…first facial expression, and a second evocative element…second specified facial expression;
where the first evocative element…task;

wherein the one or more integration rules…presented at differing locations […] at two or more time points […];
receive […] data indicative of the first responses and the secondary response…task;
wherein at least one of the first response…evocative elements;
analyze the data…indicator of cognitive abilities of the end user;
modify a time-varying aspect…or the interference […] in response to the at least one first performance metric;
modulate the first evocative element…elements […] in response…metric;
wherein modulating …specified facial expression […].

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an input device, sensors, a display, executing a computer process in “real time”, one or more processors; a non-transitory computer readable memory to store processor-executable instructions and communicatively coupled with the one or more processors, wherein upon execution of the processor-executable instructions by the one or more processors, the one or more processors are configured to generate a user interface, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an input device, sensors, a display, executing a computer process in “real time”, one or more processors; a non-transitory computer readable memory to store processor-executable instructions and communicatively coupled with the one or more processors, wherein upon execution of the processor-executable instructions by the one or more processors, the one or more processors are configured to generate a user interface these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 18 in Applicant’s specification and text regarding same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-12, 17, 23, 30-32, 36-38, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140370479 A1 by Gazzaley (“Gazzaley”), in view of PGPUB US 20160155354 A1 by Merzenich et al (“Merzenich”).
In regard to Claim 4, Gazzaley teaches a system…comprising:
an input device…sensor;
(see, e.g., F1A, s106; in regard to the “input device comprising a visual display” see, e.g., p23 in regard to employing a touch-screen as an input device);
one or more processors…end user; and
(see, e.g., Figure 1A, s102);
a…memory…thereon,
(see, e.g., Figure 1A, s104);
wherein upon execution of the processor-executable instructions by the one or more processors, the one or more processors are configured to:

generate…device;
(see, e.g., Figure 1B, “Interruption (multitask)” and p113 regarding same);
wherein the primary task…course;
(see, e.g., p113 regarding navigating a car on a winding path);
wherein the secondary task…interface;
(see, e.g., p113 regarding an interference appearing that the subject must provide input in regard to; see, e.g., p188 in regard to presenting two or more interferences at the same time);
present…task;
wherein the secondary task comprises an interference;
wherein the interference comprises two or more evocative elements…rules;
(see, e.g., p113 and p188);
wherein a first evocative element…first specified [human face]…second specified [human face];
wherein the first evocative element…target object…non-target object…task;
(see, e.g., p177 in regard to employing the face of a child as a target stimulus and the face of an adult as a non-target stimulus);
wherein the one or more integration rules…application;
(see, e.g., p174-175);
receive data…task; and 
(see, e.g., paragraph 113);
analyze the data…end user;
(see, e.g., Fig. 11, s34 and 36 and paragraph 105);
modify a time-varying aspect…metric; and
(see, e.g., p125);
modulate the first evocative element…metric,
wherein modulating…comprises modulating a level of valence…first specified [human face] and/or the second specified [human face]…interface;
	(see, e.g., p125-127 in regard to altering the difficulty level of the task by changing the “identity” of the “non-target stimulus” (i.e., distractors) relative to the “target stimulus” by altering the “appearance or characteristics” including changing their color and/or making them harder to see (i.e., changing their “valence”).  In regard to the BRI of “valence” see a dictionary definition of the term as “[t]he degree of attraction or aversion that an individual feels toward a specific object or event.” https://www.thefreedictionary.com/valence).



	Furthermore, while Gazzaley teaches employing multiple distractors as well as teaches employing distractors with human faces on them it may not each wherein those human faces are depicted employing different specific facial expressions, however, in an analogous reference Merzenich teaches this feature (see, e.g., F82 and p453-456);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have employed the different facial expressions taught by Merzenich as the target object as well as the distractor instead of those otherwise taught by Gazzaley in order to make the task more emotionally evocative.
In regard to Claim 5-6, Gazzaley teaches these features.  See, e.g., paragraph 139 in regard to providing instructions.  See, e.g., paragraphs 112 and 113 in regard to providing distractors and interruptors.
In regard to Claims 8-11, Gazzaley teaches these features.  See, e.g., paragraph 177 in regard to providing various combinations of facial and non-facial stimuli.  
In regard to Claim 12, Gazzaley teaches these features. See, e.g., paragraphs 115-123 regarding multiple trials.
In regard to Claim 17, Gazzaley teaches these features. See, e.g., paragraphs 115-123 regarding multiple trials and, e.g., paragraphs 96-97 in regard to interference cost.
In regard to Claim 23, Gazzaley teaches this feature.  See, e.g., paragraph 177 regarding employing facial expressions as stimuli.
In regard to Claim 30, Gazzaley teaches this feature.  See, e.g., paragraphs 124-130 in regard to employing different difficulty levels.
In regard to Claim 31, Gazzaley teaches this feature.  See rejection of Claim 4.
In regard to Claim 32, Gazzaley teaches this feature.  See, e.g., paragraphs 124-130 in regard to employing different difficulty levels.
In regard to Claims 36-37, see, e.g., rejections of Claims 4, 31, and 32.
In regard to Claim 38, Gazzaley teaches these features.  See, e.g., paragraphs 124-130.

In regard to Claim 43, Gazzaley teaches these features.  See, e.g., p23.
In regard to Claims 44-45, Gazzaley teaches these features.  See, e.g., p235.


Response to Arguments
	Applicant argues on pages 21-22 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    201
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    341
    692
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because Applicant claims a computerized method of training a human subject and such a method has been held to be abstract by the CAFC as a method of organizing human activity in, e.g., In re Noble Systems Corporation (non-precedential).

	Applicant argues on page 22 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    338
    716
    media_image3.png
    Greyscale


Applicant’s argument is not persuasive.  Applicant cites multiple limitations here (e.g., “graphical user interface”, “sensors”, etc.) that were not identified in the 101 as being part of the alleged mental process.  Also, Applicant claims collecting data (e.g., first response and second response), analyzing that data (e.g., generating a first performance metric), and generating an output based on that analysis (e.g., modulating a target evocative element based on the performance metric) and such subject matter has been held by the CAFC to be an abstract mental process in decisions such as Electric Power Group.  
	Applicant argues on pages 22-23 that it has claimed a “practical application” but cites no legal authority in support of its argument and there is no way to respond to the argument.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715